Title: From Thomas Jefferson to Thomas Mann Randolph, 4 December 1798
From: Jefferson, Thomas
To: Randolph, Thomas Mann


          
            Dear Sir
            Monticello Dec. 4. 1798.
          
          Having pressing occasion here for three hundred dollars, which I have not been able to get for an order on Richmond, I must pray you to call on mr Jefferson for that sum on my account, and to bring it to me. as Jamey, the bearer of this, sometimes drinks and might lose his papers, it will be safer for me to send the formal order to mr Jefferson by post, which I now prepare with a letter to him. this letter in the mean time will satisfy him as you may leave Richmond before the next post arrives with the order.
          I inclose a letter for Darmsdat, open for your perusal, because it is for a supply you were so good as to order in my absence. when read, be pleased to deliver it. extreme disappointments in recieving money for the nails made all last winter & summer, have left me this year under painful embarrasments even for small sums, for the paiment of which I had relied as usual on my nail-money. Patsy writes to you & of course informs you all are well here. Duke finished your chimnies and there being no more work ready for him, quitted this morning to do a day or two’s work here, & then some days work at mr Meriwethers. Mc.Gee will probably finish my roof about Christmas. I am Dear Sir
          Your’s affectionately
          
            Th: Jefferson
          
          
            P.S. I had engaged to be at Philadelphia on the 22d. and consequently should have set out from here the 15th. but if mr Eppes does not come till the 14th. I shall be somewhat later.
          
        